Case: 17-12346   Date Filed: 01/12/2018   Page: 1 of 11


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12346
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:16-cv-01338-LTW


FIRST-CITIZENS BANK & TRUST COMPANY, INC.,
Successor by merger with Ironstone Bank,
f.k.a. Atlantic States Bank,

                                                               Plaintiff-Appellee,

                                  versus

THOMAS MICHAEL BRANNON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (January 12, 2018)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 17-12346       Date Filed: 01/12/2018       Page: 2 of 11


       Thomas Brannon appeals the district court’s 1 grant of summary judgment to

First-Citizens Bank & Trust Company, Inc. (“First-Citizens”), on its complaint “to

collect a sum certain memorialized in loan documents.” The thrust of Brannon’s

arguments on appeal is that First-Citizens refused a court order to produce certain

documents, including a full loan history, which Brannon believes would show he is

not in default on the loan.

                                                I.

       In April 2016, First-Citizens sued Brannon in federal district court “to

collect a sum certain memorialized in loan documents.”                      According to the

complaint, Brannon was in default on a $190,000.00 loan that he had obtained

from a predecessor by merger to First-Citizens.

       In August 2016, First-Citizens moved for summary judgment, relying

primarily on an affidavit by Tracy B. Hinnant, First-Citizens’s Senior Real Estate

Resolution Specialist. Hinnant, referencing several documents attached to the

affidavit, swore to the following facts.

       On November 25, 2003, Brannon borrowed from First-Citizens’s

predecessor the principal sum of $196,000.00, which was memorialized in an




       1
          The parties consented to the exercise of jurisdiction by a magistrate judge, who entered
final judgment in this case. See 28 U.S.C. § 636(c). We refer to the magistrate judge’s decision
as that of that district court.
                                                2
               Case: 17-12346        Date Filed: 01/12/2018      Page: 3 of 11


agreement executed that same day. 2             In connection with the loan, Brannon

executed a security deed in favor of the predecessor bank, which First-Citizens

acquired by merger in 2011. As of June 2016, Brannon owed First-Citizens

$195,586.39 in principal, plus interest, late fees, and attorney’s fees. To establish

the amounts owed, Hinnant cited an attached computer printout showing a

“Statement of Account and Loan History” from October 28, 2014, through March

31, 2016, as well as her “personal[] familiar[ity]” with Brannon’s debts.

       Brannon, according to Hinnant, was in default on the loan. Hinnant averred

that “Brannon failed to pay the principal and interest when due. Accordingly,

Defendant Brannon has defaulted under the terms of the Loan Documents.”

Hinnant Aff. (Doc. 9-1) ¶ 13. But the affidavit does not provide any other details

about Brannon’s purported default, such as dates payments were due but not made.

See, e.g., id. ¶ 17 (“Defendant Brannon is in default, has not cured the default, and

is still in default as of the date of this Affidavit.”). Nor does the affidavit explain

how the Statement of Account established that Brannon is in default.

       Nevertheless, it appears to be undisputed that no payments have been

credited to Brannon’s account after July or August of 2015. The Statement of

       2
         Despite Hinnant’s claim that the amount of the debt was “memorialized” in the attached
loan agreement, however, the “Equity Line Agreement” attached to her affidavit simply reflects
that Brannon could borrow up to $196,000 for a period of fifteen years from November 25, 2003.
That was his credit limit, in other words, not the amount that he actually borrowed. He agreed to
make monthly interest payments on any amounts borrowed based on a variable interest rate.
Brannon also agreed “to pay the entire balance owing in a single balloon payment” at the date of
maturity, November 25, 2018.
                                               3
             Case: 17-12346     Date Filed: 01/12/2018   Page: 4 of 11


Account printout supports that assessment, showing only “fees” added and no

“regular payment[s]” made after August 2015.

      In his response to First-Citizens’s motion for summary judgment, Brannon

denied that he was in default or that he owed the amount claimed by First-Citizens.

He was not in default, he claimed, because First-Citizens had been refusing his

regularly scheduled payments “based on their perception of [his] first mortgage

status with another bank.” According to Brannon, First-Citizens refused to accept

his payments until Brannon’s first mortgage holder approved a loan modification.

Brannon stated that Hinnant had agreed to dismiss this lawsuit and to allow him to

bring his loan current once the other bank approved the modification.

      Brannon elaborated on these allegations in a later filing, “Defendant’s

Motion for Counter Claim,” before the district court granted summary judgment.

He explained that in 2008 First-Citizens’s predecessor bank modified the loan

agreement to allow the regular payments to be made quarterly and semi-yearly

instead of monthly. Doc. 34 ¶ 7. The loan was “paid up and current” until around

July 2015, when First-Citizens simply stopped accepting Brannon’s payments

because he was late on his first mortgage loan with another bank. Id. ¶¶ 12–13.

First-Citizens told Brannon that it would honor the prior modification of the loan—

quarterly and semi-yearly payments—once the first mortgage loan was paid up and

current. Id. ¶ 14. But, he asserted, the loan was paid and current. Id.


                                          4
              Case: 17-12346    Date Filed: 01/12/2018    Page: 5 of 11


      Brannon further alleged that Hinnant got involved in or around March 2016,

representing that she wanted to cure the default and bring the loan current. Id.

¶ 18. But according to Brannon, Hinnant likewise refused to accept his payments

until a pending modification of Brannon’s first mortgage loan with the other bank

was finalized. Id. ¶ 19–20. Brannon stated that he “attempted and was willing to”

bring current the loan with First-Citizens, but First-Citizens continued to refuse his

payments based on the status of the other loan. Id. ¶¶ 21–22.

      Ultimately, the district court granted summary judgment to First-Citizens

after attempts at mediation and settlement proved unsuccessful. The court found

that, based on Hinnant’s affidavit and the attached documents, First-Citizens had

established the absence of a genuine dispute of material fact that Brannon

defaulted on the loan at some point in 2015 and that he owed the amounts claimed

by First-Citizens. The court concluded that Brannon had not controverted First-

Citizens’s evidence with anything other than conclusory assertions and that he had

not offered “any evidence that Plaintiff refused his payments and thereafter agreed

to settle the case and bring his account into good standing.”

      In addition to granting summary judgment, the district court denied

Brannon’s motion to bring a counterclaim against First-Citizens, reasoning that

First-Citizens would be prejudiced by Brannon’s delay in bringing the claim. The




                                          5
              Case: 17-12346    Date Filed: 01/12/2018   Page: 6 of 11


court also denied Brannon’s request to compel discovery, because the court already

had ordered First-Citizens to produce the requested documentation.

      Brannon now appeals.

                                         II.

      We review de novo a district court’s order granting summary judgment,

construing the evidence and drawing all reasonable inferences in favor of the non-

moving party. Brooks v. Cty. Comm’n, 446 F.3d 1160, 1161–62 (11th Cir. 2006).

Summary judgment is appropriate only when there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a).

      The party moving for summary judgment bears the initial burden of

demonstrating, by reference to materials on record, the absence of a genuine

dispute of material fact. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

1991); Fed. R. Civ. P. 56(c)(1). If the moving party meets its burden, the non-

moving party generally must set forth by affidavit or other evidence specific facts

showing that there is a genuine issue for trial. Lujan v. Defs. of Wildlife, 504 U.S.
555, 561 (1992); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

                                        III.

      On appeal, Brannon argues, as he did before the district court, that First-

Citizens manufactured the default by refusing to accept his regular payments on


                                         6
               Case: 17-12346      Date Filed: 01/12/2018     Page: 7 of 11


the loan. He asserts that at all times, he was willing and able to make the payments

but that First-Citizens refused them due to the status of his loan with another bank.

He also contends that First-Citizens is withholding a complete statement of his

loan history and that summary judgment should not have been granted before First-

Citizens produced a complete loan history.

       We agree with the district court that First-Citizens met its initial burden of

establishing the absence of a genuine issue of material fact. Although its evidence

was sparse and somewhat vague, First-Citizens established that Brannon took out a

loan from First-Citizens’s predecessor by merger and that he defaulted on the loan

in mid-2015 by failing to make regular payments. In addition, Hinnant’s affidavit,

citing the Statement of Account, which the district court found admissible as a

business record, provided sufficient evidence of the amounts owed. 3 Accordingly,

we conclude that First-Citizens met its initial burden of showing that summary

judgment was appropriate, so the burden shifted to Brannon to establish by

affidavit or other evidence specific facts showing a genuine issue for trial. See

Lujan, 504 U.S. at 561.

       We also agree with the district court that Brannon offered no evidence to

contradict First-Citizens’s motion for summary judgment, though not for the same


       3
          On appeal, Brannon does not appear to challenge the district court’s ruling on this
evidentiary issue. But even if he had, we could not say that the district court abused its
discretion in concluding that Statement of Account was admissible as a business record.
                                             7
              Case: 17-12346     Date Filed: 01/12/2018   Page: 8 of 11


reasons as offered by the district court. The district court, in addition to describing

Brannon’s statements as merely “conclusory,” cited the lack of “evidence that

Plaintiff refused his payments,” thereby suggesting that Brannon needed to file

materials corroborating his assertions. But that is not the rule. “Federal Rule of

Civil Procedure 56 and countless decisions applying it express the modern rule that

a case should be put to the jury if there is any genuine issue of material fact,

including one created solely by the testimony of a party.” Feliciano v. City of

Miami Beach, 707 F.3d 1244, 1247 (11th Cir. 2013). Brannon is someone with

personal knowledge who would be able to testify about his interactions with First-

Citizens and its employees, including Hinnant. See Fed. R. Civ. P. 56(c)(4). True,

some of his statements were conclusory, like the bare assertion that he was not in

default. But not all of Brannon’s statements were conclusory. For example,

Brannon’s statement that First-Citizens refused his attempts to make his regular

payments was not a conclusory assertion.

      Nevertheless, Brannon’s version of events could not have defeated summary

judgment, despite the apparent material conflicts it creates, particularly as to the

issue of default, because it was not sworn or made under penalty of perjury. As a

general rule, district courts may not consider unsworn statements when

“determining the propriety of summary judgment.” Gordon v. Watson, 622 F.2d
8
               Case: 17-12346       Date Filed: 01/12/2018      Page: 9 of 11


120, 123 (5th Cir.1980).4 Federal law does provide an alternative to making a

sworn statement, but requires the statement include a handwritten averment, signed

and dated, that the statement is true under the penalties of perjury. 28 U.S.C. §

1746. These rules apply even in cases involving pro se litigants. Gordon, 622
F.2d at 123.      Thus, Brannon’s failure to rebut First-Citizens’s evidence with

admissible evidence of his own ordinarily would make the grant of summary

judgment appropriate.

       But “[w]e have repeatedly emphasized that care must be exercised to ensure

proper notice to a litigant not represented by counsel.” United States v. One Colt

Python, 845 F.2d 287, 289 (11th Cir. 1988). When a pro se litigant is involved, we

have interpreted Rule 56 to require that the district court give clear notice to the

litigant of the need to file affidavits or other responsive materials and the

consequences of default. Farred v. Hicks, 915 F.2d 1530, 1534 (11th Cir. 1988;

United States v. One Colt Python, 845 F.2d 287, 289 (11th Cir. 1988).

       In Brown v. Shinbaum, for example, we held inadequate a summary-

judgment notice that failed to provide a pro se litigant notice that the moving

party’s evidence “might be accepted as the truth if it is not contradicted by [the

non-moving party’s] affidavits” or to “specify that the evidence must be in the

form of sworn affidavits.” 828 F.2d 707, 708 (11th Cir. 1987). When a court does

       4
        This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                              9
             Case: 17-12346     Date Filed: 01/12/2018   Page: 10 of 11


not provide the required notice, we will vacate the grant of summary judgment and

remand for further proceedings. Id.

      Here, “[m]indful of the incessant command of the court’s conscience that

justice be done in light of all of the facts,” Johnson v. Pullman, Inc., 845 F.2d 911,

914 (11th Cir. 1988) (internal quotation marks omitted), we hold that the

summary-judgment notice in this case was inadequate.

      We acknowledge that the summary-judgment notice gave Brannon adequate

notice of several important matters, including that a motion for summary judgment

had been filed, that he had 21 days to file any materials he wanted the court to

consider, and that the court’s resolution of the motion could constitute a final

judgment on the merits.       See Doc. 20.    The notice also offered this general

statement of law:

      Whenever the nonmoving party bears the burden at trial on a
      dispositive issue and the party moving for summary judgment has
      demonstrated the absence of any genuine issue of fact, the non-
      moving party must go beyond the pleadings and must designate, by
      affidavit or other materials, specific facts showing that there is a
      genuine issue for trial.

      However, while the notice generally references the need to submit

“affidavits or other materials,” it does not specify that Brannon’s statements, to be

considered at summary judgment, must be in the form of a sworn affidavit or a

declaration made under penalty of perjury, pursuant to the requirements of 28

U.S.C. § 1746. See Brown, 828 F.2d at 708. Rather, the notice’s broad reference
                                         10
                Case: 17-12346      Date Filed: 01/12/2018      Page: 11 of 11


to “other materials” suggests that the court might consider whatever specific facts

Brannon identified for the court.

      Since Brannon was not properly notified under Rule 56, we must vacate the

judgment of the district court and remand the case for further proceedings.5

      VACATED AND REMANDED.




      5
          We therefore do not address Brannon’s arguments regarding issues of discovery.
                                               11